UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-6814



JIMMIE JOHNSON,

                                             Petitioner - Appellant,

          versus

EARL BESHEARS, Warden; ATTORNEY GENERAL OF THE
STATE OF MARYLAND,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CA-94-39-JFM)


Submitted:   January 23, 1996             Decided:   February 9, 1996


Before WIDENER, HALL, and LUTTIG, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Jimmie Johnson, Appellant Pro Se.       John Joseph Curran, Jr.,
Attorney General, Mary Jennifer Landis, Assistant Attorney General,
Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 28 U.S.C. § 2254 (1988) petition. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Johnson v. Beshears, No. CA-94-39-JFM (D. Md. Apr. 14,
1995). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2